814 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Grady Dominic CUNNINGHAM, Appellant.
nO. 85-5297.
United States Court of Appeals, Fourth Circuit.
Argued May 9, 1986.Decided March 17, 1987.

M.D.N.C.
REMANDED..
Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Frank W. Bullock, Jr., District Judge.  (CR-84-203-01-R).
Before HALL, SPROUSE and WILKINSON, Circuit Judges.
John A. Dusenbury, Jr.  (Smith, Patterson, Follin, Curtis, James & Harkavy, on brief), for appellant.
Paul A. Weinman, Assistant United States Attorney (Kenneth W. McAllister, United States Attorney;  Becky M. Strickland, Paralegal Specialist, on brief), for appellee.
PER CURIAM:


1
Grady Cunningham was convicted of bank robbery in violation of 18 U.S.C. Sec. 2113(a).  He was sentenced to eight years for his offense.


2
Cunningham contends that the prosecutor's selection of the jury was racially motivated.  This court held the case pending the Supreme Court's decision in Griffith v. Kentucky, 107 S.Ct. 708 (1987), which addressed the retroactive application of Batson v. Kentucky, 106 S.Ct. 1712 (1986).  In Griffith, the Supreme Court held that Batson was applicable to cases on direct appeal.  107 S.Ct. 716.  Therefore, we remand this case to the district court for reconsideration of appellant's contention in light of Batson.


3
We find no merit in appellant's remaining assignments of error.  The case is remanded for further proceedings in accordance with this opinion.